Citation Nr: 1638540	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia, claimed as asthma.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



 
ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in June 2013.  In July 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the testimony are associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of pneumonia, claimed as asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

2.  The Veteran has a current diagnosis of PTSD.

3.  The currently diagnosed PTSD is related to his in-service stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran's PTSD, to include as due to MST, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting service connection for PTSD; thus, any defect in the duties to notify and assist with respect to this claim is harmless error.  

II.  Service Connection

The Veteran seeks service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton v. West, 12 Vet. App. 272, 278 (1999).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).  This evidence need not be contemporaneous with service.  In Menegassi, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) concluded that evidence from 2001 could be used to corroborate a claim that an assault occurred in 1984.  The Board may still weigh any such medical opinion evidence in context with other record evidence and the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Menegassi, 638 F.3d at 1382 n.1; see also 67 Fed. Reg. at 10,330-31 (commenting that "VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.  If, however, VA finds that a doctor's diagnosis of PTSD due to a personal assault is... 'competent and credible' and there is no evidence to the contrary in the record, in all likelihood, such an opinion would constitute competent medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contends that he has PTSD due to in-service events, including as due to military sexual trauma.  Throughout the course of this appeal, the Veteran has contended that he was beaten, verbally abused, punished, threatened, and sexually assaulted in-service.  In the Veteran's October 2012 statement he reports that his superiors handcuffed his wrists to his ankles, called him racist names, and threatened to kill him.  At the July 2016 hearing, the Veteran testified that he was threatened, pushed around, beaten, and sodomized during service. 

The Veteran's entrance medical examination from February 1974 reflects only tattoos on the Veteran's forearm and mid chest, with no evidence of mental health issues.  The Veteran reported he was in good health and did not need medication.  The Veteran was found qualified for duty.  

Service treatment records (STRs) from March 8, 1974 indicate that the Veteran was found to be physically fit to undergo military training based on a screening physical.  On March 8, 1974, the Veteran was diagnosed with pneumonia and admitted to the hospital.  After an uncomplicated hospital course, the Veteran was discharged on March 18, 1974 to return to light duty with gradual resumption of full activity over the next week.  A treatment note from April 15, 1974 indicates that the Veteran complained of a headache.  

A document from April 17, 1974 provides evidence to support separating the Veteran from service.  The record notes that the Veteran was apathetic, surly, and disrespectful on a number of occasions.  The Veteran required close supervision and did not possess any potential future constructive use to the Marine Corps.  

On April 22, 1974, the Veteran was found to be physically qualified for separation from active duty.  There was no notation of defects which would disqualify the Veteran from performance of his duties or entitle him to disability benefits.  The Veteran was recommended for an honorable discharge on April 23, 1974.  Notably, however, a letter sent on April 24, 1974 to the Veteran's mother notes that the Veteran was being discharged because he was unable to adjust to the stress of the Marine Corps life.

The recent treatment records reflect ongoing treatment for PTSD.  For instance, Dr. E.W.H. evaluated the Veteran in May 2011 and August 2012, diagnosing the Veteran with PTSD on both occasions.  Dr. E.W.H. noted that the Veteran's in-service stressors included being sent to "motivation" due to his pneumonia, being beaten, required to run and jump through obstacles, and stand out in the rain all night.  The Veteran reported verbal harassment, being "jumped" by his supervisors, and nightmares that began in 1974.  A July 2011 examiner who examined the Veteran on a fee basis for VA diagnosed him with PTSD as well as noting that the Veteran reported feeling sick in-service, being punished for faking sickness, being beaten, threatened, called a homosexual, and forced to stand in the rain all night.  

At treatment for mental health issues in February 2016, the Veteran was depressed, anxious, and struggled daily.  The doctor's assessment was "PTSD with depressive disorder NOS. MST" and the doctor stated that the Veteran's mental health symptoms are related to his military experience.  The Veteran was evaluated by E.L.H., a psychiatric nurse, in March 2016 and twice in July 2016.  E.L.H. diagnosed the Veteran with PTSD and directly related the Veteran's mental condition to his experiences in Marine boot camp. 

Analysis

First, the Board finds that the Veteran has a current diagnosis of PTSD.  The Veteran's treating psychiatrist, Dr. E.W.H. evaluated him in May 2011 and August 2012.  At both examinations, Dr. E.W.H. diagnosed the Veteran with chronic PTSD.  The July 2011 examiner who examined the Veteran on a fee basis for VA diagnosed him with PTSD as well.  A letter by a psychiatric nurse practitioner, E.L.H., who assessed the Veteran in March 2016, confirms a diagnosis of PTSD.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD.  

Next, the Board finds that the Veteran's claimed in-service stressor has been corroborated by credible supporting evidence.  At a hearing at the RO in June 2013, a witness testified that the Veteran told him about his in-service MST in 1998.  Throughout the appeal, the Veteran has consistently and credibly reported being beaten, threatened, and sexually abused.  The Veteran told his treating psychiatrist, Dr. E.W.H., in May 2011 that he was beaten, verbally harassed, and required to stand outside in the rain all night.  The Veteran reported to the July 2011 fee basis examiner that he felt sick, was punished and accused of faking, was beaten and threatened, and was forced to stand in the rain to the point he caught pneumonia.  The STRs include treatment for pneumonia, which is consistent with the Veteran's statements.  Further, the Veteran's entrance examination does not note a mental condition and the personnel records from his separation indicate that the Veteran was apathetic, surly, disrespectful on numerous occasions, and unable to adjust to the stress of Marine Corps life.  The July 2011 fee basis examiner found the Veteran's statements credible as to in-service incurrence of threats to his physical integrity.  

The STRs and military personnel records indicate that the Veteran entered service without a mental condition, but left because of behavioral issues.  The July 2011 fee basis examiner found the Veteran's reported in-service stressors to be credible and support a diagnosis of PTSD.  Thus, consistent with 38 C.F.R. § 3.304(f)(3), Patton, and Menegassi, the reported in-service stressors of physical abuse and MST have been corroborated by evidence of behavioral changes and after the fact medical opinion evidence.  Patton, 12 Vet. App. 272, 278; Menegassi , 638 F.3d at 1382. 

The Board finds the weight of the evidence shows that the Veteran's currently diagnosed PTSD is related to his service.  The July 2011 fee based examiner diagnosed the Veteran with PTSD noting that the Veteran met the criteria for PTSD based off of the reported in-service stressors.  Dr. E.W.H. provided an opinion in August 2012 that concluded that the Veteran's PTSD is as likely as not service-related.  A note from Dr. J.J.W. in February 2016 states that "it is my opinion that [the Veteran's] current MH symptoms are related to his military experience[.]"  Three statements from March and July 2016 by E.L.H., a psychiatric nurse, opine that the Veteran's mental health condition is related to his military experience, and specifically the physical and sexual trauma he underwent in boot camp.  Further, there is no medical evidence to the contrary. 

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD is granted.


REMAND

The Veteran is seeking service connection for residuals of pneumonia, claimed as asthma.  

A respiratory examination was conducted on the Veteran in May 2011 on a fee basis for VA.  The May 2011 fee basis examiner's report does not note review of the Veteran's claims file, his STRs, or treatment records prior to December 2010.  The examination report is almost completely based off the Veteran's own statements.  In November 2011, Dr. D.M. did review the in-service hospitalization records and notes that given the clinical description of his admission in 1974, he could not with certainty state the in-service event is related to the Veteran's current condition.  Dr. D.M. further noted that given the clinical description of what sounded like pneumonia and no subsequent records from the more immediate period after this event, it was of low probability the Veteran's current asthma is related to his in-service event.  In a February 2016 letter, the Veteran requested a new examination for his lung condition.

Additional pertinent evidence has been added to the record since the May 2011 examination and the November 2011 treatment note.  Foremost is the Veteran's contention that he suffered an asthma attack prior to his documented in-service pneumonia.  In an October 2012 statement, the Veteran states that he had an asthma attack during a competition in service.  The Veteran stated that he was then punished for being sick and made to stand in the rain overnight, which led to his pneumonia.  Further, in the October 2012 statement the Veteran asserted that his in-service breathing problems felt the same as breathing problems that were later diagnosed as an asthma attack.  At the July 2016 Board hearing, the Veteran testified that he was short of breath during training and complained prior to being forced to stand outside in the rain and subsequently catching pneumonia.  He testified that he did not feel well during training due to shortness of breath, wheezing, and headaches, but was forced to participate despite these issues. 

The Veteran also has raised the contention that he was exposed to mold in his barracks and that contributed to his breathing problems.  The witness at the June 2013 RO hearing stated that there were mold spores on Paris Island where the Veteran was stationed and that the mold spores infected the Veteran's lungs.  In February 2014 and in May 2014, the Veteran and his representative submitted statements that there had been mold in his barracks during service.  Further, at the June 2013 RO hearing, the witness testified that he heard the Veteran wheezing in 1976 and 1977.  

As this pertinent evidence has been added to the file since the May 2011 examination and the November 2011 treatment note, a new examination is required.  

Lastly, in a February 2014 statement the Veteran claimed to have been given a favorable decision by an Administrative Law Judge in June 2013.  This statement indicates that the Veteran may be receiving disability benefits from the Social Security Administration (SSA) based on disability.  On remand, the RO should attempt to obtain all records from SSA pertaining to the Veteran's claim for disability benefits.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, the AOJ should schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any currently diagnosed respiratory disorder (to include residuals of pneumonia and asthma).  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The entire claims file, including a copy of this remand, should be reviewed in conjunction with the above evaluation. The examination report should note such review.  The examiner should:

(a) identify any currently diagnosed chronic respiratory disorder. 

(b) indicate whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed respiratory disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

In providing the requested opinions, the examiner should note and address: the Veteran's in-service hospitalization for pneumonia, his statements from October 2012 and the July 2016 hearing that he had an asthma attack during training, and the RO hearing testimony from the witness and the February 2014 statement by the Veteran that his exposure to mold in his barracks led to his breathing problems. 

A complete rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


